     Case 2:19-cv-00390-TOR   ECF No. 212    filed 07/27/21   PageID.3181 Page 1 of 10




 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    ISAAC GORDON, an individual, and
      all those similarly situated,             NO. 2:19-CV-0390-TOR
 8
                               Plaintiff,       ORDER ON PENDING MOTIONS
 9
            v.
10
      ROBINHOOD FINANCIAL, LLC, a
11    Delaware limited liability company,

12                             Defendant.

13

14         BEFORE THE COURT are Brian Cameron’s Motion to Intervene to File

15   Motion to Quash or Modify Subpoena or, Alternatively, Motion for Protective

16   Order Regarding Subpoena (ECF No. 122); Brian Cameron’s Motion to Modify

17   Subpoena Duces Tecum and for FRE 502(d) Non-Waiver or Alternatively, Grant

18   Protective Order (ECF No. 124); Ewan Cameron’s Motion to Quash/Modify (ECF

19   No. 125); John Cameron’s Motion to Quash/Modify Subpoena (ECF No. 126);

20   Non-Party Nathan Budke’s Motion to Quash or Modify Defendant’s Subpoenas to




       ORDER ON PENDING MOTIONS ~ 1
     Case 2:19-cv-00390-TOR     ECF No. 212    filed 07/27/21   PageID.3182 Page 2 of 10




 1   Nathan Budke (ECF No. 127); Non-Party Nathan Budke’s Motion to Intervene and

 2   Quash or Modify Defendant’s Subpoena to AT&T (ECF No. 128); Plaintiff’s

 3   Motion to Modify Subpoena Duces Tecum and for FRE 502(d) Non-Waiver or

 4   Alternatively, Grant Protective Order (ECF No. 129); Motion to Withdraw as

 5   Attorney (ECF No. 131); Motion to Withdraw Isaac Gordon as Class

 6   Representative (ECF No. 133); Motion to Expedite BMPC’s Motion to Withdraw

 7   (ECF No. 138); Defendant’s Motion to Compel Subpoena Compliance of Ewan

 8   Cameron (ECF No. 140); Defendant’s Motion to Compel Subpoena Compliance of

 9   Nathan Budke (ECF No. 146); Defendant’s Motion to Compel Subpoena

10   Compliance of John Cameron (ECF No. 147); Motion to Decertify Class and

11   Disqualify Class Counsel (ECF No. 172); and the Combined Motion for Protective

12   Order (ECF No. 208).

13         These matters were submitted for consideration without oral argument.

14   Pursuant to LCivR 7(i)(3)(B)(iii) the Court finds that oral argument is unnecessary

15   and strikes the telephonic hearing scheduled September 2, 2021. The Court has

16   reviewed the record and files herein, the completed briefing, and is fully informed.

17                                    BACKGROUND

18         This case concerns the “Refer a Friend” (“RAF”) marketing feature from

19   Defendant’s online investment brokerage application, which Plaintiff alleges

20   violates the Washington Consumer Protection Act (“CPA”) by way of the




        ORDER ON PENDING MOTIONS ~ 2
     Case 2:19-cv-00390-TOR     ECF No. 212   filed 07/27/21   PageID.3183 Page 3 of 10




 1   Washington Commercial Electronic Mail Act (“CEMA”). The factual background

 2   is set forth in the Court’s Order Granting Class Certification. ECF No. 72.

 3         On January 25, 2021, the Court granted Plaintiff’s Motion for Class

 4   Certification. ECF No. 72. The Court appointed Isaac Gordon as the Class

 5   Representative. Id. The Court appointed Kirk D. Miller of Kirk D. Miller, P.S. as

 6   Class Counsel. Id. Brian G. Cameron and Shayne J. Sutherland of Cameron

 7   Sutherland, PLLC were also appointed as Co-Class Counsel. Id.

 8         On February 24, 2021, the Court granted the applications of E. Michelle

 9   Drake and Sophia M. Rios of Berger Montague PC to appear pro hac vice for

10   Plaintiff. ECF No. 84. On March 11, 2021, the Court appointed E. Michelle

11   Drake as co-class counsel. ECF No. 97. On April 27, 2021, the Court granted the

12   parties’ Joint Proposed Class Notice Plan and Stipulated Motion to Expedite. ECF

13   No. 106.

14         On May 11, 2021, Defendant filed a Motion to Seal, Motion to Stay, and

15   Stipulated Motion to Expedite Motion to Stay and for a Briefing Schedule. ECF

16   Nos. 107, 111, 115. Defendant raised allegations that the lawsuit was orchestrated

17   by the transmittal of a text message by class co-counsel’s brother John Cameron.

18   See ECF No. 172 at 9-11. Defendant also alleges that class co-counsel’s son’s

19   friend (Nathan Budke) also sent a text message to Plaintiff. Id. However, Plaintiff

20   contends his suit hinges on only one text message sent on July 24, 2019. See First




        ORDER ON PENDING MOTIONS ~ 3
     Case 2:19-cv-00390-TOR      ECF No. 212    filed 07/27/21   PageID.3184 Page 4 of 10




 1   Amended Complaint, ECF No. 9 at ¶¶ 5.8—5.10. Indeed, the FAC contains a

 2   screenshot of the text message, but the surrounding text messaging conversation is

 3   redacted. When questioned who sent him the allegedly offending text message,

 4   Plaintiff swore under oath that he was “uncertain”, that he was “uncertain” how

 5   they met, that he was “uncertain” as to their relationship, and was he was

 6   “uncertain” if Plaintiff provided his phone number. ECF No. 108-4. Class counsel

 7   electronically signed the answers to discovery as well. Id. Only after Defendant

 8   investigated further and filed its motion to stay with supporting allegations that the

 9   lawsuit was manufactured, did Plaintiff amend his answer to reveal that John

10   Cameron sent the allegedly offending text message, that he met John Cameron in

11   early January 2019 at a wine bar and restaurant that Plaintiff owned in downtown

12   Spokane, that Plaintiff met John Cameron several times during regular business

13   hours at his wine bar, that Plaintiff also played fantasy role-playing games and card

14   games with John Cameron on several occasions between March 2019 and August

15   2019, that he has socialized with him thereafter, and that Plaintiff provided his

16   phone number to John Cameron. See ECF No. 119-1.

17         On May 26, 2021, the Court granted Defendant’s Motions to Seal and Stay.

18   ECF No. 120. In that Order, the Court stated that the proceeding, including all

19   deadlines, class discovery, and class notice is stayed pending Defendant’s

20   discovery into these new allegations. See id.




        ORDER ON PENDING MOTIONS ~ 4
     Case 2:19-cv-00390-TOR         ECF No. 212   filed 07/27/21   PageID.3185 Page 5 of 10




 1                                        DISCUSSION

 2      A. Motion to Withdraw Isaac Gordon as Class Representative

 3         Plaintiff, Isaac Gordon seeks to withdraw as the only class representative in

 4   this case. ECF Nos. 133, 198 at ¶ 33. No one opposes his withdrawal.

 5   Additionally, serious issues have been raised as to consent and the role that class-

 6   counsel and his brother played in initiating the transmittal of the text message that

 7   forms the basis of Plaintiff’s suit. Further, the stripping of the surrounding text

 8   messages and deceptive answers to discovery provide additional grounds to

 9   disqualify Plaintiff as class representative. Accordingly, Isaac Gordon is removed

10   as the class representative.

11      B. Motion to Decertify Class and Disqualify Class Counsel

12         Defendant seeks to decertify the class. ECF No. 172. Class counsel do not

13   oppose decertification. ECF Nos. 199 at 2, 207 at 1. Additionally, serious issues

14   have been raised that individualized inquiries will be necessary to determine the

15   circumstances, relationship and consent (apparent or express) of each class

16   member and the person who sent the text message. Additionally, the sender and

17   class member may have profited from the transmittal of the text message.

18   Accordingly, the Court hereby decertifies the class.

19         Defendant also seeks to disqualify class counsel from representing the class.

20   ECF No. 172 at 31. Defendant contends four reasons support disqualification




        ORDER ON PENDING MOTIONS ~ 5
     Case 2:19-cv-00390-TOR      ECF No. 212    filed 07/27/21   PageID.3186 Page 6 of 10




 1   without specifying which counsel are directly responsible; (1) class counsel’s

 2   misrepresentations and role in manufacturing Plaintiff’s claim, (2) class counsel’s

 3   status as material fact witnesses, (3) class counsel’s conflicts with the class and

 4   each other, and (4) class counsel’s untenable working relationship. Id. Without a

 5   full evidentiary record with which to make adequate findings, the Court is hesitant

 6   to disqualify counsel at this time. Accordingly, the motion to disqualify is denied.

 7      C. Motion to Withdraw as Attorney

 8         E. Michelle Drake and Sophia M. Rios of Berger Montague PC seek to

 9   withdraw as counsel for Plaintiff Isaac Gordon. ECF No. 131. Plaintiff continues

10   to be represented by local counsel, Kirk D. Miller of Kirk D. Miller, P.S., and

11   Brian G. Cameron and Shayne J. Sutherland, of Cameron Sutherland, PLLC.

12   Counsel represent that Mr. Gordon approves of their withdrawal and that

13   withdrawal will not affect Berger Montague’s willing participation in discovery

14   related to Defendant’s misconduct allegations.

15         Defendant opposes the motion to withdraw or in the alternative ask the

16   Court to defer ruling until the motion to decertify and disqualify are filed. ECF

17   No. 155.

18         The class has now been decertified. For good cause shown, E. Michelle

19   Drake and Sophia M. Rios of Berger Montague PC’s motion to withdraw as

20




        ORDER ON PENDING MOTIONS ~ 6
     Case 2:19-cv-00390-TOR     ECF No. 212    filed 07/27/21   PageID.3187 Page 7 of 10




 1   counsel and class counsel is granted. The motion to expedite the same is denied as

 2   moot. ECF No. 138.

 3      D. Sua Sponte Consideration of Subject Matter Jurisdiction

 4         [I]t is well established that “a court may raise the question of subject matter

 5   jurisdiction, sua sponte, at any time during the pendency of the action, even on

 6   appeal.” Nevada v. Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (citation

 7   omitted); see also Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010) (“Courts have an

 8   independent obligation to determine whether subject-matter jurisdiction exists,

 9   even when no party challenges it.” (citation omitted)). “[C]ourts must consider”

10   challenges to subject matter jurisdiction “sua sponte.” Fort Bend Cty., Texas v.

11   Davis, 139 S. Ct. 1843, 1849 (2019). “Tardy jurisdictional objections” occasion

12   wasted court resources and “disturbingly disarm litigants.” Id. (citation omitted).

13         The Ninth Circuit in DeMartini v. DeMartini, 964 F.3d 813, 818 (9th Cir.

14   2020) observed:

15         . . . [28 U.S.C.] § 1447, which governs procedure after removal,
           provides two separate authorizations for a district court’s remand of a
16         removed case. First, § 1447(c) stipulates that:

17             A motion to remand the case on the basis of any defect other
               than lack of subject matter jurisdiction must be made within 30
18             days after the filing of the notice of removal .... If at any time
               before final judgment it appears that the district court lacks
19             subject matter jurisdiction, the case shall be remanded.

20         Id. § 1447(c). In other words, the district court may remand to state
           court only upon timely motion, unless there appears to be a defect in


        ORDER ON PENDING MOTIONS ~ 7
     Case 2:19-cv-00390-TOR       ECF No. 212    filed 07/27/21   PageID.3188 Page 8 of 10




 1         subject-matter jurisdiction, in which case the court must remand no
           matter the stage of the proceedings.
 2

 3   See also Powerex Corp. v. Reliant Energy Servs., Inc., 551 U.S. 224 (2007).

 4         The basis for this Court’s jurisdiction was that this class action concerned an

 5   amount in controversy exceeding $5,000,000 thereby invoking 28 U.S.C.

 6   § 1332(d). See ECF No. 35 at 3. This matter is no longer a class action and the

 7   amount at issue does not exceed $5,000,000. Even if the Court were to invoke the

 8   basic diversity of citizenship statute as to Plaintiff’s single allegation of a violation

 9   of CEMA, subject matter jurisdiction fails because Plaintiff Isaac Gordon’s

10   damages do not exceed $75,000. See 28 U.S.C. § 1332(a).

11         Accordingly, this matter must be remanded back to the State Court.

12      E. Remaining Motions

13         All remaining motions concern discovery in this matter. Because this Court

14   no longer has subject matter jurisdiction, all remaining motions are denied as moot.

15   The State Court is now the forum to decide those issues.

16   ACCORDINGLY, IT IS HEREBY ORDERED:

17         1. The telephonic hearing scheduled September 2, 2021 is STRICKEN.

18         2. Brian Cameron’s Motion to Intervene to File Motion to Quash or Modify

19             Subpoena or, Alternatively, Motion for Protective Order Regarding

20             Subpoena (ECF No. 122) is DENIED as moot.




        ORDER ON PENDING MOTIONS ~ 8
     Case 2:19-cv-00390-TOR   ECF No. 212   filed 07/27/21   PageID.3189 Page 9 of 10




 1        3. Brian Cameron’s Motion to Modify Subpoena Duces Tecum and for FRE

 2           502(d) Non-Waiver or Alternatively, Grant Protective Order (ECF No.

 3           124) is DENIED as moot.

 4        4. Ewan Cameron’s Motion to Quash/Modify (ECF No. 125) is DENIED

 5           as moot.

 6        5. John Cameron’s Motion to Quash/Modify Subpoena (ECF No. 126) is

 7           DENIED as moot.

 8        6. Non-Party Nathan Budke’s Motion to Quash or Modify Defendant’s

 9           Subpoenas to Nathan Budke (ECF No. 127) is DENIED as moot.

10        7. Non-Party Nathan Budke’s Motion to Intervene and Quash or Modify

11           Defendant’s Subpoena to AT&T (ECF No. 128) is DENIED as moot.

12        8. Plaintiff’s Motion to Modify Subpoena Duces Tecum and for FRE 502(d)

13           Non-Waiver or Alternatively, Grant Protective Order (ECF No. 129) is

14           DENIED as moot.

15        9. Berger Montague’s Motion to Withdraw as Attorney (ECF No. 131) is

16           GRANTED.

17        10. Plaintiff’s Motion to Withdraw Isaac Gordon as Class Representative

18           (ECF No. 133) is GRANTED.

19        11. Plaintiff’s Motion to Expedite BMPC’s Motion to Withdraw (ECF No.

20           138) is DENIED as moot.




       ORDER ON PENDING MOTIONS ~ 9
     Case 2:19-cv-00390-TOR    ECF No. 212    filed 07/27/21   PageID.3190 Page 10 of 10




 1         12. Defendant’s Motion to Compel Subpoena Compliance of Ewan

 2            Cameron (ECF No. 140) is DENIED as moot.

 3         13. Defendant’s Motion to Compel Subpoena Compliance of Nathan Budke

 4            (ECF No. 146) is DENIED as moot.

 5         14. Defendant’s Motion to Compel Subpoena Compliance of John Cameron

 6            (ECF No. 147) is DENIED as moot.

 7         15. Defendant’s Motion to Decertify Class and Disqualify Class Counsel

 8            (ECF No. 172) is GRANTED in part.

 9         16. The Combined Motion for Protective Order (ECF No. 208) is DENIED

10            as moot.

11         17. Pursuant to 28 U.S.C. § 1447(c), this matter is REMANDED to the

12            Spokane County Superior Court for all further proceedings (former

13            Spokane County Superior Court Cause No. 19-2-04574-32).

14         The District Court Executive is directed to enter this Order, furnish copies to

15   counsel, mail a certified copy of this Order to the Clerk of the Spokane County

16   Superior Court, and CLOSE the file.

17         DATED July 27, 2021.

18

19                                 THOMAS O. RICE
                                United States District Judge
20




        ORDER ON PENDING MOTIONS ~ 10
